Title: To John Adams from William Jackson, 10 May 1781
From: Jackson, William
To: Adams, John



Sir
Amsterdam May 10 1781

Commodore Gillon has applied to me by letter requesting that I would furnish Captain Joyner with bills of exchange on Paris for Twenty thousand Guilders which sum he says is required to pay the ship accounts of the South Carolina frigate, and is necessary to fit her for sea. As this sum appears to be requisite for the purposes mentioned in Commodore Gillon’s letter to me, I have to request that Your Excellency will please to grant bills to that amount, drawn in the manner stipulated by Colonel Laurens in his agreement with Commodore Gillon, with the exception of their being made payable to the order of Captain Joyner, who is authorised to receive them, and for which Commodore Gillon has made himself accountable.
I have the honor to be, with perfect esteem and respect, Your Excellency’s most obedient Servant.

W. Jackson


A set of bills of exchange for twenty thousand Guilders on that exchange, to be drawn payable to the order of Captain Joyner on His Excellency Benjamin Franklin Esquire at six Months sight.

